Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1-27 and 32-35 in the reply filed on 1/24/2022 is acknowledged.  Claims 28-31 are withdrawn without traverse.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 34 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 15-19, 21-24, 27, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US PgPub 2013/0048720).
Regarding claim 1, Lewis discloses a system for monitoring employees of an organization (Figures 7A-7C, 8A and 23), the system comprising: a wearable device (Figure 8A and Paragraph 0213), the wearable device including: (i) a controller having a non-transitory memory for storing software and a processor for executing instructions of the software (Figure 8A, Element 226); (ii) a first wireless communication component capable of wirelessly connecting the controller with a cloud-based service acting as a platform between the wearable device and at least one software system utilized by the organization (Figure 8A, Element 228 and Paragraphs 0039, 0061, 0159 and 0208 where the wearable device communicates with a cloud-based server); (iii) a display screen for displaying images and text stored in the memory (Figure 8A, Element 236 and Paragraph 0160); (iv) a user-input device for receiving input and transmitting the input to the controller (Figure 8A, 234 and Paragraph 0161); (v) a position tracking device for continuously tracking a location of the wearable device (Figure 8A, Element 
Regarding claim 2, Lewis discloses wherein the cloud-based service acting as a platform between the wearable device and at least one software system utilized by the organization (Paragraphs 0039, 0061, 0159 and 0208 where the wearable device communicates with a cloud-based server linked to the business facility).
Regarding claim 3, Lewis discloses wherein the cloud-based service enables communications between the controller and a plurality of software systems utilized by the organization (Paragraphs 0039, 0061, 0159 and 0208 where the wearable device communicates with a cloud-based server linked to the business facility).
Regarding claim 4, Lewis discloses wherein the plurality of software systems utilized by the organization include at least two of a scheduling system, a field data management system, a risk based inspection system, and a human resources software system (Paragraphs 0005, 0006, 0044, 0093, 0228 and 0230 where tracking data from employees is used by scheduling and resource systems).
Regarding claim 5, Lewis disclose wherein the position tracking component utilizes GNSS (Figure 8A, Element 214 and Paragraph 0159).
Regarding claim 6, Lewis disclose wherein the GNSS is GPS (Figure 8A, Element 214 and Paragraph 0159).

Regarding claim 8, Lewis discloses wherein the position estimating component is a dead-reckoning device (Figure 8A, Element 214 and Paragraph 0159 where the GPS system tracks real-time positioning of employees).
Regarding claim 11, Lewis discloses wherein the wireless communication component is configured for operation on bands in the range of from 700 MHz up to 2.7 GHz, and operating in either TDD or FDD (Paragraph 0154).
Regarding claim 15, Lewis discloses wherein the wireless communication component is configured to operate in the ISM radio bands (Figure 2A, Element 20 and Paragraph 0128).
Regarding claim 16, Lewis discloses wherein the wearable device is incorporated into a wireless network established using an edge router connected into one of a backhaul or a satellite source of internet (Paragraph 0216).
Regarding claim 17, Lewis discloses wherein the edge router is a Band 48 edge kit (Figure 26 and Paragraph 0216).
Regarding claim 18, Lewis discloses wherein the edge router communicates through at least one MBO antenna (Figure 26 and Paragraph 0216).
Regarding claim 19, Lewis discloses wherein the edge router is located on a vehicle (Figure 26 and Paragraph 0216).
Regarding claim 21, Lewis discloses wherein the controller is configured to receive readings from a biometric sensor which can be utilized by the at least one software system utilized by the organization (Paragraph 0161).

Regarding claim 23, Lewis discloses wherein the wearable device includes a distinctive coloring making the device identifiable as a device owned or operated by an organization (Figure 23 where the virtual badge has distinct colors around its edges).
Regarding claim 24, Lewis discloses wherein the distinctive coloring exists about the edges of the device (Figure 23 where the virtual badge has distinct colors around its edges).
Regarding claim 27, Lewis discloses wherein the controller is configured to enter the wearable device into a power save mode by shutting down: (i) the first wireless network component, (ii) a display, and (iii) a plurality of other power-consuming devices upon a detection of a power level dropping below a predetermined minimum; and then maintaining operation of the second wireless network component (Paragraph 0217 where the wearable device enters a sleep mode).
Regarding claim 32, Lewis discloses wherein a device system for tracking workers at a facility (Figures 7A-7C, 8A and 23), the device comprising: a processing component (Figure 8A, Element 224); a memory component (Figure 8A, Element 226); a position tracking component for continuously tracking a series of locations of the device (Figure 8A, Element 214 and Paragraph 0159 where the GPS system tracks real-time positioning of employees); a position estimating component for estimating position between the series of locations (Figure 8A, Element 214 and Paragraph 0159 where the GPS system tracks real-time positioning of employees); a first wireless communication component configured to operate in a private wireless network (Figure 8A, Element 228 and Paragraphs 0039, 0061, 0159 and 0208); configured to operate with at least one external sensor, the processing component configured to transmit information detected by the sensor wirelessly using the first wireless communication component (Figure 8A, Element 214 and Paragraph 0159 where the GPS system tracks real-time 
Regarding claim 34, Lewis discloses wherein the position tracking component utilizes GNSS (Figure 8A, Element 214 and Paragraph 0159).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 25, 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and in view of Lu (US PgPub 2016/0044651).
Regarding claims, 10, 12, 25 and 26, Lewis does not specifically disclose where system components communicate using a private LTE network, 4G or 5G, or a LPWAN.  In the same field of endeavor, Lu discloses a communication device which is able to communicate via well-known networks such as private LTE, 4G or 5G and LPWAN (Paragraph 0015).

Regarding claim 35, Lewis does disclose entering a power saving sleep mode (Paragraph 0217) but fails to disclose communicating via a LPWAN.  In the same field of endeavor, Lu discloses a communication device which is able to communicate via well-known networks such as private LTE, 4G or 5G and LPWAN (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the various noted communications methods of Lu to the system of Lewis, motivation being increase system communication flexibility by well-known, well established communication channels. 

Claim 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and in view of Khawer et al. (hereafter Khawer)(US PgPub 2021/0195484).
Regarding claim 13, Lewis does not specifically disclose wherein the wireless communication component is configured to operate in a Band 48 CBRS private network in the range from 3550 MHz to 3700 MHz.  In the same field of endeavor, Khawer discloses a cloud communication system that communicates via private CBRS within the 3550-3700 MHz operation band (Paragraph 0020). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the communication method of Khawer to the system of Lewis, motivation being increase system communication flexibility by well-known, well established communication channels. 
Regarding claim 33, see rejection for claim 13.

s 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and in view of Shim (US PgPub 2018/0313695).
Regarding claim 9, Lewis does not specifically disclose wherein the wearable device includes a barometer, the controller receiving readings from the barometer to contribute to a height determination for the wearable device.  In the same field of endeavor, Shim discloses a smart device that includes barometer (Paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the barometer as disclosed by Shim to the wearable device of Lewis, motivation being to more accurately track employee position.
Regarding claim 20, Lewis does not specifically disclose wherein the controller is configured to receive readings from a gas sensor which can be utilized by the at least one software system utilized by the organization.  In the same field of endeavor, Shim discloses a smart device that includes gas sensor (Paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gas sensor as disclosed by Shim to the wearable device of Lewis, motivation being to detect potentially dangerous situations in proximity to the wearable device.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687